            Case 7:18-cv-07721-VB Document 77 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
KERVIN JEANTY,                                                :
                                    Plaintiff,                :
                                                              :   ORDER
v.                                                            :
                                                              :   18 CV 7721 (VB)
PRECISION PIPELINE SOLUTIONS LLC,                             :
                                    Defendant.                :
--------------------------------------------------------------x

        As discussed at a telephone conference held on April 24, 2020, which was attended by

plaintiff and counsel for defendant, the Court ordered that June 30, 2020, was the due date for

plaintiff to file (i) his opposition to defendant’s motion for summary judgment, and (ii) his own

cross motion for summary judgment. (Doc. #66).

        Plaintiff filed neither the opposition nor the cross motion by June 30, 2020. Thus, the

Court sua sponte extended plaintiff’s time to oppose defendant’s motion and file his cross motion

to August 3, 2020. The Court warned plaintiff that if he failed to file his opposition by August 3,

2020, the Court would deem the motion for summary judgment fully submitted and unopposed.

The Court also warned plaintiff if he failed to file his own cross motion by August 3, 2020, he

would be precluded from doing so thereafter. Furthermore, the Court warned that given plaintiff

is a sophisticated pro se litigant, the Court would grant no further extensions to file his

opposition to defendant’s motion or cross motion for summary judgment. (Doc. #76).

        To date, plaintiff has failed to oppose defendant’s motion, file his own cross motion for

summary judgment, or seek further time in which to do so. Accordingly, the Court deems

defendant’s motion for summary judgment fully submitted and unopposed. In addition, plaintiff

may not file a cross motion for summary judgment.

        Chambers will mail a copy of this Order to plaintiff at the address on the docket.


                                                         1
          Case 7:18-cv-07721-VB Document 77 Filed 08/12/20 Page 2 of 2




       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


Dated: August 12, 2020
       White Plains, NY                      SO ORDERED:


                                             ______________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                 2
